COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ASHLEE J. STRAKER,                                           No. 08-14-00112-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 3
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                             State.                             (TC# 1310230D)
                                               §


                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until August 28, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brian W. Salvant, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 28, 2014.

       IT IS SO ORDERED this 6th day of August, 2014.

                                            PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.